DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final rejection received on June 2, 2022.  Claim(s) 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for managing skills as clusters which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 and product Claim 15.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
Receiving, by the processor, a plurality of information representing skill data of one or more skills of a plurality of entities, and storing the plurality of information in a database;
Receiving, by the processor, user input of one of more target skills and information associated with one or more projects via a user interface;
Determining, by the processor, adjacency of skills of the one or more target skills and the one or more skills of each of the plurality of entities, including estimating a fungibility between the one or more target skills and the one or more skills of each of the plurality of entities, wherein the fungibility is a substitution of a skill with an alternative skill with a reduced amount of time for upskilling the one or more entities with the alternative skill as compared to an amount of time training a new entity with the alternative skill; 
executing machine learning logic to train, by the processor in a first training stage, a cluster model using the determined adjacency of skills and the estimated fungibility between the one or more skills as input to one or more similarity matrices, wherein the trained cluster model generates one or more skill clusters using the one or more similarity matrices;
correcting by the processor, the one or more skill clusters using inputs received from one or more domain knowledge experts; 
executing the machine learning logic to train, by the processor in a second training stage, the cluster model to generate a weighted multinomial logit model using the input received from the one or more domain knowledge expert correcting the one or more skill clusters generated during the first training stage, wherein training the cluster model in the second training stage to generate the weighted multinomial logit model includes selecting and weighting features unique to the one or more target skills inclusive of weighting at least some of the features based on a recency of occurrence according to a time decay function, and wherein training the cluster model in the second training stage uses feedback of correcting the one or more skill clusters by the one or more domain knowledge experts to iteratively increase an accuracy in generating one or more subsequent skill clusters in a subsequent first training stage such that the one or more subsequent skill clusters are similar, by a percentage threshold, to one or more subsequent skill clusters that otherwise would have been generated by the one or more domain knowledge experts;
applying, by the processor, the weighted multinomial logit model using the information associated with one or more projects to generate a skill demand prediction; and 
forecasting by the processor via the user interface, the skill demand of the one or more skill clusters according to an output of the trained weighted multinomial model, wherein the weighted multinomial logit model of the executed machine learning logic generates a real-world interpretation of the forecasted skill demand for a specific skill in the one or more skill clusters taking into account the fungibility of skills within the one or more skill clusters, such that the output defines the skill demand for the specific skill according to both those of the plurality of entities that possess the specific skill in addition to those of the plurality of entities that possess similar skills, according to the fungibility of skills, which can perform the specific skill with a minimal time of upskilling.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Determining adjacency of skill of one or more target skills, using adjacency to form clusters, estimating fungibility, correcting one or more clusters by [human] expert knowledge, training a model to determine one or more skills, and forecasting and displaying skill demand based on the model are concepts performed in the human mind.  That is, other than reciting “by a processor” and “training a weighted multinomial logit model” and “machine learning”, nothing in the claims precludes the steps from practically being performed in the mind.  The determining adjacency of skills, generating clusters, correcting clusters, assigning weights to one or more skills, and forecasting can reasonably be performed by a person with pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The system of one or more computers with executable instructions that when executed in Claim 8 is just applying generic computer components to the recited abstract limitations.  The computer program product comprising non-transitory computer-readable storage medium having computer readable program code in Claim 15 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor (Claim 1) one or more computers with executable instructions (claim 8) and/or a computer program product comprising non-transitory computer-readable storage medium having computer-readable program code stored thereon (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0042] about implantation using general purpose or special purpose computing devices [Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  For instance, claim 2 is directed to estimating fungibility between one or more target skills.  Claim 3 is directed to using fungibility, applying feedback, and forecasting skill demand.  Claim 4 is directed to reconciling clusters with feedback.  Thus, the dependent claims fail to further limit the abstract concepts in a meaningful way. Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Additionally, independent claims 1, 8, and 15 can also be directed to Certain Methods of Organizing Human Activity related to managing personal behavior or relationships or interactions between people.  

Further, based on the amendments, at least the independent claims 1, 8, and 15 can also be considered Mathematical Concepts.  The inclusion of a multinomial logit model is a mathematical concept including formulas or equations which are used for mathematical calculations for logistical regression which is a known classification method.  

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. The Applicant begins (remarks pages 11-16) with traversal of the rejection under 35 U.S.C. § 101 at least in view of the amendments to at least independent claims 1, 8, and 15.  

Specifically, the arguments begin (remarks page 11-14) with the amendments the independent claims and that, in particular, the claims recite machine learning logic to, in multiple stages of training a skill model, forecast skill demand, receive data, estimate similar skills, cluster skills and forecast skill demand.   The Applicant argues (remarks page 13) that the Office is not accurately summarizing the claims and overly generalizing the abstract concept which is not an accurate description of the claim language.   The Applicant cites Enfish where the court stressed that the claims were directed to specific data managing and not just storing, organizing, and retrieving memory in a logic table.  The Applicant argues the Office overgeneralizes the claims at issue which are similar to what the court suggested in Enfish.  The argument includes that the Office disconnects the functionality from function that must be performed using a computer, and has concluded, as aforementioned, that the claims are merely human performed acts applied on a computer (Remarks page 14).  Further, the Applicant states that “it is unclear how a person, in a plain interpretation of the language, “executes machine learning logic…to generate a cluster model”, using examples from a database in their mind”.  The argument also includes how it is “unclear how that person collects user feedback to re-train the mode, to improve it’s accurate in generating predictions, under the plain meaning of these terms in the art”.

The Examiner is not persuaded by the arguments.  The Enfish argument is not persuasive for two reasons.  First, the court determined that the inventive concept in Enfish was a new type of data structure called self-referential table improving the storing and retrieving data in memory.  The court described this as an improvement in the functioning of a computer.  However, the current claims do not improve a data structure or computer in a way similar to Enfish.  Therefore, Enfish does not apply.  Second, not all claims relating to computer technologies fall within Enfish/McRO.  Where the focus of the claims is on “certain independent abstract ideas that use computers as tools“ instead of “an improvement in computers as tools” claims may fails step one (Affinity Labs of Texas, LLC v. DirectTC, LLC).  In this case the computer is used as a tool to perform the otherwise abstract idea.  
Regarding the arguments relating to steps which the Applicant is unclear how a person could perform, the Examiner points to the Office action.  The Office makes it clear that other than stating “by a processor” and “machine learning” the steps are not precluded from being performed in the mind.  The application of a generic computer (processor) and generic, known, and non-inventive machine learning (which is also just applying a computer) does not impose meaningful limits on practicing the abstract idea.  Further, the element of training a weighted multinomial logit model was cited as an additional element with the processor and machine learning but multinomial logit is a mathematical model based on multinomial logistical regression which is something which could be performed in the mind with pen and paper.  The Office has acknowledged that a processor and machine learning are not performed in the mind, but the steps can be performed in the mind and the processor and machine learning and applied by a generic computer using well known machine learning techniques.  This constitutes applying a generic computer in its ordinary capacity as a tool to perform the abstract idea. 
The argument for improvement of accuracy is not persuasive as the courts have ruled that relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible OIP Tech., Inc., v. Amacon.com, Inc..  Therefore, the argument that the predictions are more accurate which inherently improves the functioning of a computer is not persuasive as it’s insufficient to render the claim eligible.  Further, the argument that the logic continually improves for each iteration is not persuasive because it is relying on the input of a person each time to correct the classification.  The Office does not find the logic to be improving with each iteration but the human making the correction to classifications applying the improvement each time. 

The arguments (remarks pages 14-15) further take the position that inherent functionality of the independent claims improve the function of a computer under a) increasing execution speed, b) reducing power, and/or c) reducing production and/or operating costs, and it would be apparent to one of ordinary skill in the art.  Additionally, the arguments state that if performance of the model is increased by increasing ease and accuracy of forming predictions, then inherently means that execution time is reduced.  One skill in the art would therefore recognize that the claims are integrated into a practical application because the process by which the performance of the computer is increased.  Applicants argue that the present claims are an improvement over the prior systems for forecasting skill demand and quick upskilling from a similar skill to perform the same skill as someone who already possesses the skill. 

The Examiner does not agree with the Applicant.   First, the applicants position for increased execution speed is not persuasive as the courts have rules, and PTAB has cited the decision, relying on a computer to perform a routine task more quickly or more accurately is insufficient to render a claim patent eligible (OIP Technologies, Inc., v. Amazon.com, Inc).  Second, reducing power argued is not supported in the disclosure.  Therefore, the argument bears no relevance to the instant claims.  Third, minimizing or optimizing cost is both a mental processes and a mathematical concept.  The mere use of a computer to perform mathematical calculations and equations is simply using the computer as a tool.  
Further, the Examiner disagrees with the Applicant in that the performance of the computer is increased.  There is no change or modification to the computer hardware which would indicate increased performance of the machine.  The processor is executing instructions at a defined speed which does not indicate improved performance.  The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.

Next, the arguments (remarks pages 15-16) cite the claim amendments and states that the combination of elements functionally integrates the claimed invention into a practical application.  The Applicants arguments includes that instead of using skill data to generate a forecast, instead the invention uses individuals with similar skills to generate a more “real-world” prediction.  The idea of predicting demand for certain skills takes into account similar or related skills which may be upskilled quicker to them possess the exact skill.  Applicants believe this is “significantly more” as an inventive concept as a practical application for a specific improvement.  

The Examiner does not agree.  The concept of predicting or forecasting skill demand is not above a concept performed in the human mind.  The idea of classifying skills into clusters of related skills to determine skills which are similar to or related to in order to more quickly transition skills is also one which can be evaluated by the human mind.  Simply adding a computer to perform the otherwise abstract idea is merely using the computer as a tool.  The Examiner does not find the concept to include “significantly more” than the judicial exception.  Applying a process, which can be performed by a person, to a generic computer in order to increase efficiency (SiRF Tech.) or perform routine tasks more quickly or more efficiently (OIP Tech., INC., v. Amazon.com, Inc.) have been found by the courts to be insufficient to render a claim eligible. 

In summary, the Applicant’s amendments are arguments with respect to the rejection under 35 U.S.C. § 101 are not persuasive.  The claims are not found to be eligible as the claims are directed to mental processes and complex mathematical concepts performed by a generic computer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        July 7, 2022